Citation Nr: 1212732	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-37 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatitis and herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 Regional Office (RO) in Nashville, Tennessee rating decision, which denied the claim on appeal.

In March 2010, the Veteran presented testimony at a hearing before the undersigned, a transcript of which has been associated with the claims file.

The claim was remanded by the Board in May 2010 for additional development.  The matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for residuals of prostate cancer, to include as secondary to service-connected prostatitis and herbicide exposure.  After a thorough review of the Veteran's claims file and despite the extensive development already undertaken, the Board has determined that additional development is necessary prior to the adjudication of this claim.

In September 2004, the Veteran submitted a claim for service connection for residuals of prostate cancer due to herbicide exposure.  Accordingly, the RO sent the Veteran in October 2004 a notice letter detailing the requirements for establishing service connection for such a disorder either on a direct basis or due to Agent Orange or other herbicide exposure.  This letter did not provide the Veteran with proper notice of the requirements for establishing service connection on a secondary basis, as the Veteran did not make that assertion in his claim.  In March 2010, however, during the Veteran's Board hearing he stated that around the time of his initial diagnosis of prostate cancer in 2001 that his treating physician indicated that there was an association between his service-connected prostatitis and his newly diagnosed prostate cancer.  While the question of such an association was discussed in the subsequent August 2010 VA examination report, the Veteran has not been provided with notice as to how to establish entitlement to service connection on a secondary basis.      

As the possibility of service connection on a secondary basis was raised, the Veteran must be provided an opportunity to provide all relevant evidence to substantiate the claim.  The October 2004 notice letter, therefore, is inadequate, as it failed to inform the Veteran of the requirements for establishing service connection on a secondary basis prior to the final adjudication of the Veteran's claim.  Thus, upon remand, the Veteran should be given appropriate VCAA notice, according to the aforementioned requirements, and notice of the requirements for establishing secondary service connection, according to 38 C.F.R. § 3.310.

During the VA examination conducted in August 2010, the Veteran stated that he had been treated at Methodist Central for a lump on the prostrate in the 1980's.  The Board has determined that these records must be obtained prior to a final determination of the Veteran's claim, as they may be relevant.

Following the development noted above, the case must be referred to the examiner that reviewed the Veteran's case in August 2010.  The examiner, after this review, must render an opinion as to whether the Veteran's prostatitis caused or aggravated his later diagnosed prostate cancer.  For any disability which is proximately due to, or is the result of, another disease or injury for which service connection has been granted shall be considered as part of the original condition.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The RO/AMC, thereafter, is requested to undertake all necessary additional development or as otherwise deemed advisable.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the information and evidence necessary to substantiate a secondary service-connection claim under 38 C.F.R. § 3.310 (2011) with respect to his claim for service connection for prostate cancer, to include notice that the evidence should show that the Veteran's prostate cancer was caused by his prostatitis or aggravated beyond its normal progression as a result of his service-connected prostatitis, in accordance with Allen, supra.

2.  The Veteran must be requested to submit the reports of his treatment at Methodist Central in the 1980's for a lump of the prostate.  If the Veteran does not have copies of these records, he must be requested to submit a signed authorization so that VA may request these records.  If these records are no longer available, it should be so stated, in writing, for inclusion in the claims folder.

4.  Thereafter, the case must be referred to the examiner that reviewed the Veteran's claims folder in August 2010 so that a supplemental opinion may be provided.  The examiner must note in the report provided that the claims folder, to include any records obtained in conjunction with this remand, has been so reviewed.  The examiner must then provide an opinion as to (a) whether it is as likely as not that the Veteran's prostate cancer is a direct result of a disease or injury in service, to include exposure to herbicides; (b) whether it is at least as likely as not that the Veteran's prostate cancer was caused by or was aggravated by the Veteran's service-connected prostatitis.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medical sound to find in favor of causation as it is to find against it.

Note:  "Aggravation" refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with the temporary or intermittent flare-ups of symptomatology.

The examiner must provide a complete rationale for the opinion offered.  If the opinion cannot be rendered without resort to speculation, it must be indicated why such an opinion cannot be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) ( if an opinion cannot be reached without resorting to mere speculation, the examiner must provide a detailed explanation as to why this is so).

If the examiner that conducted the review is no longer available, the claims folder must be referred to another qualified examiner in order to render the requested opinion.  If further examination is deemed necessary, it must be conducted.

5.  If further examination is deemed necessary in order to respond to this remand, the Veteran must be advised of the importance of reporting to the examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2010).  The claims folder must include a copy of the notification of the time, date, and location of any scheduled VA examination, which must also demonstrate that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to any necessary examination, the record must indicate whether the notification of the examination was returned as undeliverable.

6.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


